Citation Nr: 1537029	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  11-32 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1967 to August 1988.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran passed away in October 2008.  The appellant is the Veteran's surviving spouse.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that this matter must be remanded for further development before a decision may be made on the merits.

The appellant seeks entitlement to service connection for the cause of the Veteran's death.  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 U.S.C.A. § 1310 (West 2015); 38 C.F.R. § 3.312(a) (2015).  In this case, the Veteran's death certificate lists as the primary causes of death acute myocardial infarction and atherosclerotic coronary artery disease.  The death certificate does not list any significant conditions contributing to death.  At the time of his death, the Veteran was service connected for arthritis of the right knee and bilateral plantar calluses.  Thus, at the time of his death, the Veteran was not service connected for either of the primary causes of death listed on the death certificate.

The appellant has presented three theories as to how the Veteran's primary causes of death may be connected to his active service.  First, she asserts that the Veteran suffered from heart disease beginning during his period of active service or shortly thereafter.  She has stated that she "went with him back and forward to the VA for treatment" for heart disease prior to his death.  See VA Form 9, Appeal to Board of Veterans' Appeals, received in December 2011.  Her statements suggest that she believes that the Veteran should be service connected on a nonpresumptive direct-incurrence basis under 38 C.F.R. § 3.303 or on a presumptive direct-incurrence basis under 38 C.F.R. §§ 3.307(a)(3) and 3.309(a).  In support of this contention, the appellant submitted a coronary artery risk evaluation of the Veteran dated in March 1988, near the end of his period of active service, which shows, among other things, that the Veteran had a blood pressure reading of 120/88 mmHg.  Second, she asserts that the Veteran may have set foot in the Republic of Vietnam during the Vietnam era during a refueling stop en route to Thailand, and therefore may be entitled to service connection on a presumptive direct-incurrence basis under 38 C.F.R. §§ 3.307(a)(6)(iii) and 3.309(e).  See Appeal Pre-Certification Review, dated in March 2012.  Finally, she asserts that the Veteran, as a loading team member at the U-Tapao Royal Thai Air Force Base in Thailand during the Vietnam era, was in contact with contaminated ORH C-123 aircraft, and therefore is entitled to service connection on a presumptive direct-incurrence basis under 38 C.F.R. §§ 3.307(a)(6)(v) and 3.309(e).

The Board finds that the record does not include sufficient evidence to consider adequately the appellant's contentions, and that further developmental actions must be taken to ensure VA has fulfilled its duty to assist the appellant.  Specifically, the Board notes that in September 2011 the RO submitted a Personal Information Exchange System (PIES) request for evidence showing the Veteran's dates of service in Vietnam.  See VA Form 3101, Request for Information, dated in September 2011.  The response to the request indicates that it could not be determined whether the Veteran served in the Republic of Vietnam.  The response was enclosed with "copies of pertinent documents or information."  Therefore, the response to the PIES request indicates that only "pertinent documents or information," and not the Veteran's complete service personnel file, were provided.  The Board finds that, in addition to the seven pages provided in response to the September 2011 PIES request, the Veteran's service personnel file may include evidence pertinent to the issue on appeal.  Accordingly, efforts must be made to obtain the Veteran's complete service personnel file and associate it with the record.

In addition, the appellant has indicated that she frequently accompanied the Veteran to a VA treatment facility to obtain treatment for his heart disease.  However, the record currently contains limited VA treatment records.  Specifically, the VA treatment records currently of record are comprised of two notes related to the Veteran's death and one ambulatory care note dated in November 2001.  Accordingly, the Board finds that it is likely that there are outstanding VA treatment records relevant to the issue on appeal.  VA treatment records, even if not in the claims file, are considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C.A. § 5103A (West 2015); Bell v. Derwinski, 2 Vet. App. 611 (1992).  In this case, the appellant contends that the Veteran developed heart disease during his active service or shortly thereafter.  Therefore, any request for VA treatment records should be for records dating back to the Veteran's separation from active service in August 1988.

Furthermore, the regulations were recently amended to include additional provisions relating to presumptive exposure to herbicide agents.  Specifically, for claims, such as the present claim, that are for service connection for a presumptive condition and are pending on or after June 19, 2015, the presumptions regarding herbicide exposure will be extended to individuals who served in the Air Force or Air Force Reserve ". . . under circumstances in which the individual concerned regularly and repeatedly operated, maintained, or served onboard C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era."  See 80 Fed. Reg. 35,246, 35,248 (June 19, 2015).  For purposes of this provision, "regularly and repeatedly operated, maintained, or served onboard C-123 aircraft" means that the individual was assigned to an Air Force or Air Force Reserve squadron when the squadron was permanently assigned one of the affected aircraft and the individual had an Air Force Specialty Code indicating duties as a flight, ground maintenance, or medical crew member on such aircraft.  Such exposure constitutes an injury under 38 U.S.C.A. § 101(24)(B) and (C).  If such an individual develops a disease listed in 38 C.F.R. § 3.309(e), it will be presumed that the individual concerned became disabled during that service.  See 38 C.F.R. § 3.307(a)(6)(v) (2015).  In this case, the Veteran's service personnel file shows that the Veteran served with the 4258th Munitions Maintenance Squadron at the U-Tapao Royal Thai Air force Base in Thailand as part of a loading team.  Thus, the evidence currently of record shows that the Veteran was assigned to an Air Force squadron as part of a ground maintenance crew.  However, efforts have not been made to determine whether the Veteran "regularly and repeatedly operated, maintained, or served onboard C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era" such that he would be entitled to the presumption of exposure to herbicide agents under 3.307(a)(6)(v).  The Board therefore concludes that a remand is necessary so that such efforts may be made.

Finally, the Board notes that, in her substantive appeal, the appellant indicated that she wished to have a hearing before a member of the Board at a local VA office (Travel Board hearing).  See VA Form 9, received in December 2011.  In a letter dated March 10, 2015, VA notified the appellant that she had been scheduled for a Board hearing on April 15, 2015.  The appellant did not appear for the scheduled hearing.  However, a review of the March 10, 2015 letter reveals that a copy of the letter was mailed to the appellant and the American Legion.  The appellant had previously executed a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, in September 2009 naming Disabled American Veterans (DAV) as her representative.  There is no indication in the record that the appointment of DAV has been revoked or withdrawn, and the record does not include a VA Form 21-22 appointing the American Legion as the appellant's representative.

VA regulations provide that an appellant will be accorded full right to representation in all stages of an appeal by a recognized organization, attorney, agent, or other authorized person.  See 38 C.F.R. §§ 3.103(e), 20.600.  Further, where an appellant requests a hearing before a member of the Board, both the appellant and her representative must be notified of the place and time of the scheduled Board hearing.  See 38 C.F.R. § 20.76.  In this case, the appellant requested a Board hearing, and the AOJ scheduled the appellant for the requested hearing on April 15, 2015.  However, the AOJ did not send the notification letter to the appellant's representative of record.  As there is no indication that the appellant's representative was properly notified of the place and time of the scheduled April 2015 Board hearing, the Board finds that the record does not show that the appellant was provided the full right to representation at that stage of her appeal.  Accordingly, the Board concludes that on remand the AOJ must afford the appellant another opportunity to have a hearing before the Board, with notification of any scheduled hearing sent to the appellant and her representative, DAV.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete service personnel file and associate it with the record.

2.  Communicate with the appellant and request that she identify all VA treatment facilities at which the Veteran received treatment since discharge from service in 1988.  Then, obtain all outstanding VA treatment records relevant to the matter being remanded, to include from those dating back to the Veteran's separation from active service in August 1988, and associate the records with the record.

3.  Undertake any development necessary to determine whether the Veteran "regularly and repeatedly operated, maintained, or served onboard C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era" such that he would be entitled to the presumption of exposure to herbicide agents under 38 C.F.R. § 3.307(a)(6)(v) (2015).  See also 80 Fed. Reg. 35,246, 35,248 (June 19, 2015).

4.  After completion of the above, review the expanded record, including the evidence entered since the Statement of the Case, and determine whether the benefit sought may be granted.  If any benefit sought remains denied, furnish the appellant and her representative with a supplemental statement of the case, and afford a reasonable period for response.  

5.  Thereafter, unless otherwise indicated, provide the appellant another opportunity to have a Travel Board hearing before a member of the Board on the matter currently on appeal.  Notify the appellant and her representative, Disabled American Veterans, of the place and time of the hearing not less than 30 days prior to the hearing date.  See 38 C.F.R. § 19.76.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




